BARNARD, P. J.
The respondent has moved to dismiss this appeal under the provisions of rule Y, section 1 of the Rules for the Supreme Court and District Courts of Appeal.
It appears from the certificate of the clerk of the trial court that the judgment appealed from was entered on October 22, 1940, and that a notice of appeal and request for transcript were served and filed on January 6, 1941, but neither a clerk’s transcript nor a reporter’s transcript has been filed in this court. It further appears from the clerk’s certificate that proceedings for the preparation of a record were terminated in the trial court by an order entered on June 17,
1941. No briefs have been filed and no appearance has been made on behalf of the appellant in response to the notice of motion to dismiss the appeal.
The appeal is dismissed.
Griffin, J., and Mundo, J., pro tem., concurred.